Title: To George Washington from Thomas Johnson, 29 August 1795
From: Johnson, Thomas
To: Washington, George


          
            My dear Sir.
            Frederick [Md.] Saturday 29 Augt 1795
          
          I have just received your Letters of the 24th & 26th and feel real Concern that my Circumstances will not permit me to fill the important Office you propose to me.
          I am far from being out of Humor with the World on my

own Account; it has done me more than Justice in estimating my Abilities and more Justice than common in conjecturing my Motives—I feel nothing of Fear either in hazarding again the little Reputation I may have acquired for I am not conscious of having sought or despised Applause: But, without Affectation, I do not think I could do Credit to the Office of Secretary; I cannot persuade myself that I possess the necessary Qualifications for it and I am sure I am too old to expect Improvement—my Strength declines and So too probably will my mental powers soon—my views in this world have been some Time bounded chiefly to my Children, they yet for a little while may have me to lean on, being constantly with them adds to their Happiness and makes my chief Comfort.
          I send your Letter to Genl Pinkney to the Post Office with this as you eventually desired.
          Most sincerely wishing you less Alloy in the Returns of this world and the fulness of Joy in the next I remain with Truth Your affectionate and most obedt Servt
          
            Th. Johnson
          
        